Exhibit 10.2

JOINDER, ASSUMPTION, RATIFICATION AND MODIFICATION AGREEMENT

THIS JOINDER, ASSUMPTION, RATIFICATION, AND MODIFICATION AGREEMENT (this
“Agreement”) is made as of this 29th day of August, 2006, by and among (a)
TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation (“TESSCO”), TESSCO
SERVICE SOLUTIONS, INC., a Delaware corporation, TESSCO COMMUNICATIONS
INCORPORATED, a Delaware corporation, WIRELESS SOLUTIONS INCORPORATED, a
Maryland corporation, and TESSCO BUSINESS SERVICES, LLC, a Delaware limited
liability company, (all of the aforementioned entities, including TESSCO, being
hereinafter called collectively the “Existing Borrowers”); (b) TESSCO
INCORPORATED, a Delaware corporation (the “Guarantor”); (c) TESSCO SUPPLY CHAIN
SERVICES, LLC, a Delaware limited liability company, TESSCO PRODUCT SOLUTIONS,
LLC, a Delaware limited liability company, TESSCO INTEGRATED SOLUTIONS, LP, a
Delaware limited partnership, and GW SERVICE SOLUTIONS, INC., a Delaware
corporation (Tessco Supply Chain Services, LLC, Tessco Product Solutions, LLC,
Tessco Integrated Solutions, LP and GW Service Solutions, Inc. being hereinafter
called collectively the “Additional Borrowers”), (d) the Lenders who are or may
become a party to this Agreement;  (e) WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders, and (f) SUNTRUST BANK, as Arrangement
Agent (the Administrative Agent and the Arrangement Agent are collectively
referred to herein as the “Agents”).

RECITALS

Pursuant to a Credit Agreement dated as of June 30, 2004 by and among the
Existing Borrowers, Cartwright Communications Company, a Delaware corporation
(“Cartwright”) (the Existing Borrowers and Cartwright being hereinafter called
collectively the “Original Borrowers”), the Lenders named therein, and the
Agents (as the same may from time to time be amended, restated, supplemented, or
otherwise modified, the “Credit Agreement”), the Lenders agreed to make
available to the Original Borrowers a term loan (the “Term Loan”) in the
aggregate principal amount of $4,500,000.  The Original Borrowers’ obligation to
repay the Term Loan with interest is evidenced by the Original Borrowers’ Term
Note dated June 30, 2004 from the Original Borrowers made payable to the Lenders
in the principal amount of $4,500,000 (as the same may from time to time be
amended, restated, supplemented, or otherwise modified, the “Note”).  The
Original Borrowers’ obligations are guaranteed by the Guarantor pursuant to a
Guaranty Agreement dates as of June 30, 2004 from the Guarantor (as the same may
from time to time be amended, restated, supplemented or otherwise modified, the
“Guaranty”).  The obligations of the Guarantor under the Guaranty are secured
by, among other things, an Indemnity Deed of Trust dated as of June 30, 2004
from the Guarantor to certain trustees for the benefit of Wachovia Bank,
National Association on behalf of itself and the lenders (as the same may from
time to time be amended, restated, supplemented, or otherwise modified, the
“Deed of Trust”).

On March 22, 2006, with the prior consent of the Agents and Lenders, Cartwright
entered into an Agreement and Plan of Merger with Tessco Incorporated, pursuant
to which, Cartwright


--------------------------------------------------------------------------------




merged with and into Tessco Incorporated, and Tessco Incorporated became the
survivor of such merger.  In addition, with the prior consent of the Agents and
the Lenders, the Additional Borrowers were formed to further the business
purposes of the then Existing Borrowers generally.  The Agents and the Lenders
have afforded to the Existing Borrowers additional time in which to enter into
this Agreement to comply with and fulfill the obligations of Existing Borrowers
under the Credit Agreement in respect of the formation of Additional Borrowers
and the joinder and assumption required thereby.

The Existing Borrowers and the Additional Borrowers (collectively the
“Borrowers”) have requested that the Lenders and the Agents (a) permit the
Additional Borrowers to assume, jointly and severally, with the Existing
Borrowers the obligations of the Existing borrowers under the Loan Documents (as
such term is defined herein) pursuant to the terms hereof and in timely
satisfaction of the obligations of Existing Borrowers under the Credit Agreement
in respect of such assumption and joinder, and (b) modify certain other terms
and conditions of the Loan Documents, and the Agents and the Lenders have so
agreed.

As used herein, the term “Loan Documents” means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers, the Guarantor, or any other party or parties to
evidence, secure, or guarantee, or in connection with, the Term Loan.

AGREEMENT

NOW THEREFORE, in consideration of the premises and in order to induce the
Lenders and the Agents (a) to modify the Loan Documents, and (b) to consent to
the assumption of the Obligations (as defined in the Credit Agreement) by the
Additional Borrowers jointly and severally with the Existing Borrowers, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.             Definitions.  Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the Credit Agreement unless the
context in which such terms are used requires other meanings.

2.             Joinder and Assumption.   The Additional Borrowers hereby join in
and assume all of the Obligations jointly and severally with the Existing
Borrowers, and the Additional Borrowers hereby covenant, promise and agree
jointly and severally with the Existing Borrowers, (a) to pay to the
Administrative Agent for the account of the Lenders, the principal of and
interest on the Note, and all other sums payable thereunder, at the times, in
the manner, and in all respects as therein provided; (b) to perform and comply
with all of the terms, covenants, agreements and obligations to be performed by
the Existing Borrowers under the Note, the Credit Agreement, and all other Loan
Documents at the times, in the manner, and in all respects as therein provided;
and (c) to be bound by each and all of the terms, covenants, agreements and
obligations of the Note, the Credit Agreement, and all other Loan Documents as
though said docu­ments had originally been made, executed, and delivered by the
Original Borrowers and the Additional Borrowers.

2


--------------------------------------------------------------------------------




3.             Amendments to Credit Agreement.

a.             Effective as of the date hereof, the Credit Agreement is hereby
amended by deleting the text “, (all of the aforementioned entities, including
TESSCO, being hereinafter called collectively the “Borrowers”)” appearing in the
Preamble thereto.

b.             Effective as of the date hereof, the Credit Agreement is hereby
amended by deleting all references to “Cartwright Communications Company”.

c.             Effective as of the date hereof, the Credit Agreement is hereby
amended by deleting the definition of “Borrowers” appearing in Section 1.1 and
substituting the following in lieu thereof:

“Borrowers” shall mean collectively, TESSCO Technologies Incorporated, TESSCO
Service Solutions, Inc., TESSCO Incorporated, TESSCO Communications
Incorporated, Wireless Solutions Incorporated, TESSCO Business Services, LLC,
TESSCO Supply Chain Services, LLC, TESSCO Product Solutions, LLC, TESSCO
Integrated Solutions, LP and GW Service Solutions, Inc.

4.             Amendment to Note.  As used in the Note the term “Borrowers”
shall hereafter mean collectively the Existing Borrowers and the Additional
Borrowers, and the Additional Borrowers hereby agree, jointly and severally with
the Existing Borrowers, to repay the principal of and interest on the Term Loan
as provided in the Note, as amended hereby.

5.             Representations and Warranties.  In order to induce the Lenders
and the Agents to enter into this Agreement, the Borrowers and the Guarantor
(collectively, the “Obligors”) hereby repre­sent and warrant to the Lenders and
the Agents that as of the date hereof (a) no Default of Event or Default exists
under the provisions of the Loan Documents which has not been waived by the
Lenders and the Agents in writing, (b) all of the representations and warranties
of the Obligors in the Loan Documents are true and correct on the date hereof as
if the same were made on the date hereof (except for any representations and
warranties that speak as of a certain date), (c) no material adverse change has
occurred in the business, financial condition, prospects or operations of the
Obligors since the date of the most recent financial statements of the Obligors
furnished to the Lenders in accordance with the provisions of the Loan
Documents, and (d) this Agreement constitutes the legal, valid and binding
obligation of the Obligors, enforceable in accordance with its terms.  If any of
the foregoing representations and warranties shall prove to be false, incorrect
or misleading in any material respect, the Required Lenders and/or the
Administrative Agent may, in accordance with the provisions of the Credit
Agreement, declare that a default has occurred and exists under the provisions
of the Loan Documents, and the Lenders and/or the Administrative Agent shall be
entitled to all of the rights and remedies set forth in the Loan Documents as
the result of the occurrence of such default.

3


--------------------------------------------------------------------------------




6.             Ratification and No Novation.  The Obligors hereby ratify and
confirm all of their respective obligations, liabilities and indebtedness under
the provisions of the Note, the Credit Agreement, the Guaranty, the Deed of
Trust, and the other Loan Documents, as the same may be amended and modified by
this Agreement.  The Lenders, the Agents and the Obligors agree that it is their
intention that nothing herein shall be construed to extinguish, release or
discharge or constitute, create or effect a novation of, or an agreement to
extinguish, any of the obligations, indebt­edness and liabilities of the
Obligors or any other party under the provisions of the Loan Documents.  The
Obligors agree that all of the provisions of the Note, the Credit Agreement, the
Guaranty, the Deed of Trust, and the other Loan Documents shall remain and
continue in full force and effect as the same may be modified and amended by
this Agreement.  In the event of any con­flict between the provisions of this
Agreement and the provisions of the Loan Documents, the provisions of this
Agreement shall control.

7.             Opinions, etc.  Within forty (45) days of the date hereof, the
Borrowers shall deliver, or cause to be delivered, to the Lenders and the
Administrative Agent the written opinion or opinions of the Borrowers’ counsel,
satisfactory in form and content to each of the Lenders and the Administrative
Agent, opining, among other things, that each of the Borrowers is duly
organized, validly existing and in good standing, that this Agreement, and each
of the other documents executed and/or delivered in connection herewith have
been duly authorized by all requisite action and that such documents have been
duly executed and delivered and constitute the legal, valid and binding
obligations of the Borrowers, enforceable against them in accordance with the
terms hereof and thereof and as to such other matters as the Lenders and/or the
Administrative Agent shall request.

9.             Fees, Costs and Expenses.  As a condition precedent to the
Lenders’ and the Agents’ agreement to the modifications set forth herein, the
Borrowers shall pay to the Administrative Agent, on demand, all fees, costs and
expenses both now and hereafter paid or incurred by the Lenders or the Agents
with respect to the preparation, negotiation, execution of this Agreement and
all documents related thereto, including, without limitation, reasonable
attorney’s fees and expenses, recording costs and costs of record searches.

10.           Applicable Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Maryland.

11.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Lenders, the Agents, the Borrowers, and their respective
successors and assigns.

12.           Counterparts.  This Agreement may be executed in any number of
duplicate originals or counterparts, each of such duplicate originals or
counterparts shall be deemed to be an original and all taken together shall
constitute but one and the same instrument.  The parties further agree that
facsimile signatures shall be binding on all parties and have the same force and
effect as original signatures.

[signatures follow]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed and sealed, the day and year first above written.

WITNESS:

 

 

 

BORROWERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------




 

 

 

 

TESSCO SUPPLY CHAIN SERVICES, LLC

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Name:

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO PRODUCT SOLUTIONS, LLC

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Name:

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LP

 

 

 

 

BY:

 

TESSCO Product Solutions, LLC, General Partner

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Name:

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Name:

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO INCORPORATED.

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------




 

 

 

 

LENDERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARRANGEMENT AGENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

7


--------------------------------------------------------------------------------